Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection for lack of written description must be made.  Furthermore, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed (MPEP 2161.01(I), emphasis original).
In this case, nothing in the lengthy specification points to any actual algorithm developed by the inventors. There are many mentions of algorithms as concepts, but no specifics.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
The term “optionally” renders the claims indefinite as the metes and bounds are impossible to discern.
Regarding Claim 16, it is not knows what “connected layers” are. There is no description of such an element in the specification. Without a description of what it is, it cannot be examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub. No. 20050200757 to Pica et al. (Pica).
Regarding Claim 1, Pica teaches a method for reducing the amount of data to be transferred when communicating visual data over a network from a first node to a second node, the method at the first node comprising the steps of:
reducing the quality of one or more sections of higher-quality visual data to one or more sections of lower-quality visual data [0017] ; 
[0029]; 
transmitting the one or more sections of lower-quality visual data to the second node [0032]; and 
transmitting to the second node the at least one example-based model that corresponds to the one or more sections of lower-quality visual data transmitted to the second node [0032], 
wherein the second node is able to substantially reproduce the one or more sections of higher-quality visual data from the transmitted one or more sections of lower-quality visual data using the at least one example-based model that corresponds to the one or more sections of lower-quality visual data [0033-0035].

Regarding Claim 2, Pica teaches the method of claim 1, wherein the example-based model is selected from a group including: 
a non-linear algorithm; or 
an hierarchical algorithm ([0032], “pre-defined interpolation algorithm”); or 
a convolutional neural network; or 
a recurrent neural network; or 
a deep belief network; or 
a dictionary learning algorithm; or 
a parameter; and 
a mapping function.

Regarding Claim 3, Pica teaches the method of claim 1, wherein the visual data is converted into a sequence of images, optionally before the quality is lowered (video data is by definitiona sequence of images).

Regarding Claim 5, Pica teaches the method of claim 1, wherein the one or more sections are selected from the group including: 
a single frame, a sequence of frames and a region within a frame or sequence of frames (these are the only possibilities; the sections are inherently one of these options).

Regarding Claim 6, Pica teaches a method for increasing the quality of a section of visual data communicated over a network from a first node to a second node, the method at the second node comprising the steps of:
receiving one or more sections of lower-quality visual data via a network [0032]; 
receiving a corresponding at least one example-based model operable to increase the quality of the one or more sections of lower-quality visual data (original video), the at least one example- based model developed with the knowledge of one or more sections of higher-quality visual data from which the one or more sections of lower-quality visual data was generated [0029, 0032-0035]; and 
using the at least one example-based model to increase the quality of the one or more sections of lower-quality visual data to substantially recreate the one or more sections of higher-quality visual data [0033-0035].


Regarding Claim 7, Pica teaches the method of claim 6, wherein the one or more sections of lower-quality visual data have a greater amount of artefacts than the one or more sections of higher-quality visual data (lower quality video inherently has more artifacts).

Regarding Claim 8, Pica teaches the method of claim 6, wherein increasing the quality of visual data includes upscaling the quality of the visual data ([0030], scalable video, clearly the paragraph is referring to upscaling).

Regarding Claim 9, Pica teaches the method of claim 6, wherein the visual data comprises at least one of: 
an image, a sequence of images, or a section of video [0030].

Regarding Claim 10, Pica teaches the method of claim 6, wherein a section of visual data is selected from a group including: 
a single frame of visual data, a sequence of frames of visual data, and a region within a frame or sequence of frames of visual data (video is by definition a sequence of frames of data).

Regarding Claim 11, Pica teaches the method of claim 6, wherein the higher-quality visual data is at a higher-resolution than the lower-quality visual data (by definition, higher quality visual data has a higher resolution than lower quality visual data).


Regarding Claim 13, Pica teaches a system for reducing the amount of data transferred when communicating visual data over a network, the system comprising two or more nodes wherein a first node is configured to:
reduce the quality of one or more sections of higher-quality visual data to one or more sections of lower-quality visual data; 
develop at least one example-based model operable to increase the quality of one or more sections of lower-quality visual data using the one or more sections of higher-quality visual data to optimise the at least one example-based model, wherein the at least one example-based model corresponds to the one or more sections of lower-quality visual data;
transmit the one or more sections of lower-quality visual data to a second node; and 
transmit to the second node the at least one example-based model that corresponds to the one or more sections of lower-quality visual data transmitted to the second node (see above rejection of Claim 1), wherein the second node is configured to:
receive one or more sections of lower-quality visual data via a network; 
receive a corresponding at least one example-based model operable to increase the quality of the one or more sections of lower-quality visual data, the at least one example-based model being developed with the knowledge of one or more sections of higher-quality visual data from which the one or more sections of lower- quality visual data was generated; and
use the at least one example-based model to increase the quality of the one or more sections of lower-quality visual data to substantially recreate the one or more sections of higher-quality visual data (see above rejection of Claim 6).

Regarding Claim 14, Pica teaches the system of claim 13, wherein the steps of transmitting the one or more sections of lower- quality visual data to the second node and transmitting to the second node the at least one example-based model that corresponds to the one or more sections of lower-quality visual data transmitted to the second node occur substantially simultaneously (see Figs. 1 and 3, 104/106 coordinate with 306/308 at the substantially same time the compressed video goes to the decoder 302).

Regarding Claim 15, Pica teaches the system of claim 13, wherein the example-based model is developed for each section of visual data to be transferred over the network (the entire video/ visual data is encoded and decoded).

Regarding Claim 19, Pica teaches the system of claim 13, wherein the example-based model is a neural network and uses a spatio-temporal approach (original video is divided into segmented regions 202, see Fig. 2).

Regarding Claim 20, Pica teaches the system of claim 13, wherein down-sampling ([0015-0017], sub-sampling) is used to reduce the quality of one or more sections of higher-quality visual data to one or more sections of lower-quality visual data.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pica in view of Applicant’s Admitted Prior Art (AAPA).
Regarding Claim 12, Pica teaches the method of Claim 6, but does not explicitly teach that the example-based model is developed using machine learning.
However, in analogous art, AAPA teaches that machine learning can be used for image enhancement [0043-0055].  It would have been obvious to the person of ordinary skill at the time of filing to modify Pica with AAPA in order to enhance images, as taught in AAPA.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/Primary Examiner, Art Unit 2812